            Case 1:20-cv-02669-ER Document 98 Filed 08/10/21 Page 1 of 1

 Anthony Zappin
1827 Washington Blvd.  Huntington, WV 25701  Phone: (304) 730-4463
E-Mail: anthony.zappin@gmail.com



                                                                                     Date: August 10, 2021
VIA CM/ECF

Judge Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

         Re:      Zappin v. Cooper, et al., Case No. 20-cv-2669-ER

Dear Judge Ramos:

       I write to request a final extension to tomorrow Wednesday, August 11, 2021 to file my
reply memorandum and papers.

        As I stated in my letter of Friday, I have been severely ill since last week. Over the
weekend and through yesterday, my symptoms, including headaches and blurred vision,
significantly worsened. I can provide the Court with additional details if necessary.

       I expect to have the papers finalized later this afternoon, but would like the additional
time until tomorrow in case I need to return to the doctor or emergency room. I sincerely
apologize to the Court for the inconvenience.

         I thank the Court for its attention to this matter and its continued courtesies.

                                                                               Respectfully,




                                                                               Anthony Zappin

cc:      All parties and counsel (CM/ECF)                Granted. Plaintiff's deadline to submit a reply in support
                                                         of his motion for leave to amend is hereby extended to
                                                         August 11, 2021. The Clerk of Court is respectfully
                                                         directed to terminate the motion. Doc. 97.

                                                         So ordered.



                                                                       8/10/2021
